DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Response to Amendment
The amendment filed 11/17/2021 has been entered. Claims 1-9 stand withdrawn. Claim 12 has been cancelled; claim 16 has been added.
Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 lacks subject-verb agreement. It appears that claim 16 intends that the subject "the hydrophilic polymer binder having the plurality of hydroxy groups" does the action of both verb phrases "is selectively adsorbed to the hydrophilic particle surface of the silicon-based active material" and "suppresses volume expansion of the silicon-based active material"; however, the sentence of claim 16 is missing either a term such as "which" between "...hydroxy groups" and "is selectively adsorbed..." OR a term such as "and" between "...silicon-based active material" and "suppresses volume expansion" in order for the sentence structure of claim 16 to make sense grammatically.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al. (US 2019/0260011 A1).
Regarding claim 10, Ho teaches a method for manufacturing a negative electrode (preparation of slurry for anode and anode, Ho abstract and [0145]) for a secondary battery (lithium-ion batteries, Ho abstract), comprising:
preparing a carbon-based active material (selection of carbon active material, Ho [0026]);
preparing a pre-dispersion slurry (third suspension, Ho [0040, 0114]) by mixing 
a silicon-based active material (dispersing silicon-based material, Ho [0036]), 
a conductive material (dispersing first/second conductive agents, Ho [0036, 0039]), and 
a hydrophilic polymer binder (mixing binder material, Ho [0038]) having a plurality of hydroxy groups (binder materials listed in Ho [0106] – namely the acids, acetates, and alcohol polymeric binders – overlap those hydrophilic binder materials in instant Specification [0046]) in a dispersion medium (dispersant solution and solvents, Ho [0035, 0038]), 
wherein, in the pre-dispersion slurry, the hydrophilic polymer binder having the plurality of hydroxy groups is selectively adsorbed to a hydrophilic particle surface of the silicon-based active material (overlapping binder materials in Ho [0106], such as PAA or PVA, would achieve same function of silicon material adsorption as those in instant Specification [0046] since they are the same chemical composition, i.e. PAA or PVA – see MPEP 2112.01 – see also Ho [0067-0069] explaining importance of pre-dispersion of Si-based particles to prevent agglomeration);
mixing the carbon-based active material with the pre-dispersion slurry (mixing a carbon active material with the third suspension, Ho [0041, 0117]);
preparing a negative electrode slurry by mixing a water-based binder (list of binder material options in Ho [0106] – namely the rubbers – overlap with water-based binders in instant Specification [0058]) with the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry (anode slurry prepared by mixing a binder material with the third suspension, Ho [0117]);
applying the prepared negative electrode slurry on a current collector (anode slurry coated onto anode current collector foil, Ho [0137, 0145]; and
forming a negative electrode by removing moisture from the negative electrode slurry (coated slurry film on anode collector coper foil were dried to obtain an anode, Ho [0145]).

Regarding claim 11, Ho teaches the limitations of claim 10 above and teaches the pre-dispersion slurry is formed by dispersing (Ho [0047]) the silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded (Ho [0035-0040, 0048, 0106] – bonding of Si material and polymer binder functions same as those materials of instant Specification as cited above in regards to claim 10), and the conductive material (first and second 

Regarding claim 16, Ho teaches the limitations of claim 10 above and teaches the hydrophilic polymer binder having the plurality of hydroxy groups is selectively adsorbed to the hydrophilic particle surface of the silicon-based active material {and} suppresses volume expansion of the silicon-based active material (overlapping binder materials in Ho [0106], such as PAA or PVA, would achieve same function of silicon material adsorption and volume suppression as those in instant Specification [0046] since they are the same chemical composition, i.e. PAA or PVA, and because they are interacting with overlapping choices of Si-based active material per Ho [0021] and instant Specification [0044] – see MPEP 2112.01 I-II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 is/are rejected, and Claim 16 is alternately rejected, under 35 U.S.C. 103 as being unpatentable over Ho as applied to claim 10 above.
Regarding claim 13, Ho teaches the limitations of claim 10 above and teaches that a solid content of the pre-dispersion slurry is controlled (ranges of solids content of third suspension discussed in Ho [0116]) but fails to explicitly teach this viscosity being controlled such that the pre-dispersion slurry has a viscosity of 3000 to 10000 cp.
However, Ho does teach that viscosity control of the overall anode slurry is essential to performing the coating process in order to stabilize the anode slurry (Ho [0136-0137]). Ho additionally teaches in [0137] that such stability is achieved by constant viscosities in different parts of the anode slurry, allowing it to retain uniform dispersion. The third suspension (reading upon the pre-dispersion slurry) is one part of the anode slurry taught by Ho, as cited above. Ho [0136] teaches the anode slurry viscosity is controlled from 1,000 cps to 10,000 cps, which overlaps the range instantly claimed. 
Since Ho [0131] teaches a solid content range of the overall anode slurry and [0116] teaches the third suspension/pre-dispersion slurry solid content, with these two ranges overlapping from 20-35%, and since Ho [0136-0137] teaches viscosity control to within ranges overlapping that instantly claimed, a 
Thus, claim 13 is rendered obvious.

Regarding claim 14, Ho teaches the limitations of claim 10 above but fails to explicitly teach after mixing the carbon-based active material with the pre-dispersion slurry, mixing a thickener with the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry.
However, Ho does teach that within the overall anode slurry mixture of [0010-0017], a dispersant is included within the slurry and can be selected from various cellulose compounds (Ho [0019]). The cellulose-based dispersant would act as a thickener within the first suspension and thus overall anode slurry; the material choices of dispersant taught by Ho [0019, 0074] overlap those for the thickener of instant Specification [0057] and could thus perform the same functions (MPEP 2112.02 I-II). Additionally, Examiner notes that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Thus, a person having ordinary skill in the art would find it obvious that adding cellulose-based dispersant would disperse particles within and thicken the suspensions and overall slurry as needed within the Ho invention.
Thus, claim 14 is rendered obvious.

Regarding claim 15, Ho teaches the limitations of claim 14 above and teaches the negative electrode slurry is controlled to have a solid content of 40 to 50 wt% based on a total weight of the negative electrode slurry (solids 40% to 55%, up to 40% or 60%, by weight based on total weight of anode slurry, Ho [0131] – overlapping range is prima facie obvious per MPEP 2144.05 I) by controlling an 

Claim 16 is anticipated by Ho as cited above within the 35 USC 102 rejection.
In the alternative, Ho [0004] presents the same problem solved by the instant invention of preparing anodes for good quality batteries by addressing the volume expansion and contraction of silicon-based active materials. Ho [0067-0072] addresses such problem in a similar manner to the instant invention in that the silicon-based active material is dispersed within a mixture alongside a binder before the carbon-based active material is added (versus the conventional method of adding all components at once, which is noted as being flawed in Ho [0066]). 
Thus, a person having ordinary skill in the art would have found it obvious, from these teachings of Ho regarding the order of combining the Si-based active material in a suspension with a binder before the C-based active material, as well as using the same binder material as the instant invention per citations above, to ensure the polymeric binder served to facilitate the volume-suppression of the Si material.
Thus, claim 16 is rendered obvious.

Response to Arguments
The amendments filed 11/17/2021 overcome the rejection of record; therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ho et al., as cited above. Remarks filed 11/17/2021 are moot since the new ground of rejection does not rely upon the references previously cited or argued against.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728